Case: 22-10059     Document: 00516405473         Page: 1     Date Filed: 07/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           July 25, 2022
                                  No. 22-10059                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Tommy Allen Dickenson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:21-CR-60-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Tommy Allen Dickenson appeals his guilty plea conviction and
   sentence for possession of a firearm by a felon, in violation of 18 U.S.C.
   § 922(g). He contends for the first time on appeal that Section 922(g) is an
   unconstitutional exercise of power under the Commerce Clause and,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10059       Document: 00516405473           Page: 2     Date Filed: 07/25/2022




                                      No. 22-10059


   alternatively, that it should be construed to require either recent movement
   of a firearm across state lines or movement in commerce as a consequence of
   the defendant’s conduct. Dickenson acknowledges that these arguments are
   foreclosed, but he explains that he seeks to preserve them for further review.
   The Government has filed an unopposed motion for summary affirmance or,
   in the alternative, an extension of time to file its brief.
          As Dickenson concedes, his arguments are foreclosed. See United
   States v. Perryman, 965 F.3d 424, 426 (5th Cir. 2020), cert. denied, 141 S. Ct.
   2524 (2021). The Government is thus correct that summary affirmance is
   appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED, and the district court’s judgment is
   AFFIRMED.




                                            2